.7AGGARD, .T.
(dissenting).
On the one hand, customary care is not always legal care; on the other hand, customary care is evidence of and may amount to legal care. Necessarily the effect of proof of the exercise of customary care depends largely upon the extent of the observance of the custom; the subject-matter to which it applies; and the reasonableness of suggested substitutes. Under the circumstances here involved, it seems to me that defendant was not negligent in following the practice of allowing the miners to warn each other which was shown to have been universal and that plaintiff assumed the risk of the negligent failure of the workmen engaged in the same employment to give him the usual warning.